 Case 1:19-cr-00135-CFC Document 31 Filed 07/01/20 Page 1 of 5 PageID #: 134




                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA



               V.                        Criminal Action No. 19-135-CFC

NATHAN MATTHEWS,

                          Defendant. :


Maureen McCartney and Ruth Mandelbaum, Assistant United States Attorneys,

Wilmington, Delaware

      Counsel for United States ofAmerica

David Pugh, Assistant Federal Public Defender, Wilmington, Delaware

      Counsel for Defendant



                        MEMORANDUM OPINION




July 1, 2020
Wilmington, Delaware
 Case 1:19-cr-00135-CFC Document 31 Filed 07/01/20 Page 2 of 5 PageID #: 135




                                               COLM F. CONNOLL
                                               UNITED STATES DISTRICT


      Defendant Nathan Matthews has moved pursuant to Federal Rule of

Criminal Procedure 12(b)(3) and the Fourth and Fifth Amendments of the United

States Constitution to suppress (1) all physical evidence seized by law enforcement

agents from his apartment on September 26, 2019, and (2) "any statements alleged

to have been made by Mr. Matthews following his arrest while he was seated in [a]

police car" on that date. D.I. 26 at 1, 7. "[T]o further develop facts related to this

motion," Matthews seeks a hearing pursuant to Franks v. Delaware, 438 U.S. 154

(1978). Id. at 7-8; D.I. 26-1 (Proposed Order).

The Physical Evidence

      The physical evidence in question consists of drugs, a gun, and two Glock

switches that can be used to convert a pistol into a machine gun. The evidence was

seized during a search of the apartment that was conducted pursuant to a warrant

issued by a Delaware state court. Matthews alleges that the search of his apartment

violated the Fourth Amendment because the affidavit submitted in support of the

application for the search warrant contained two false statements: ( 1) that after

Matthews waived his Miranda rights, he stated that "additional drugs could be

found within his apartment"; and (2) that detectives "detected the odor of burnt
                                           2
 Case 1:19-cr-00135-CFC Document 31 Filed 07/01/20 Page 3 of 5 PageID #: 136




marijuana within [Matthews's] apartment." D.I. 26 at 5-6. Matthews argues

alternatively that if the Court were to find that Matthews made the "additional

drugs" statement, the Court should conclude that the statement was obtained in

violation of Matthew's Miranda rights and that the statement's inclusion in the

affidavit submitted in support of the application for the warrant rendered the

warrant unconstitutional under the Fourth Amendment. D.I. 26 at 6.

      An affidavit supporting a search warrant is presumed to be valid. Franks,

438 U.S. at 171 (1978). To overcome that presumption and obtain a hearing to

challenge the warrant's constitutionality, a defendant "must make a 'substantial

preliminary showing' that the affidavit contained a false statement, which was

made knowingly or with reckless disregard for the truth, which is material to the

finding of probable cause." United States v. Yusuf, 461 F.3d 374, 383 (3d Cir.

2006) (quoting Franks, 438 U.S. at 171). To make that showing,

            the challenger's attack must be more than conclusory and
            must be supported by more than a mere desire to cross-
            examine. There must be allegations of deliberate
            falsehood or of reckless disregard for the truth, and those
            allegations must be accompanied by an offer of proof.
            They should point out specifically the portion of the
            warrant affidavit that is claimed to be false; and they
            should be accompanied by a statement of supporting
            reasons. Affidavits or sworn or otherwise reliable
            statements of witnesses should be furnished, or their
            absence satisfactorily explained.

Franks, 438 U.S. at 171.

                                          3
 Case 1:19-cr-00135-CFC Document 31 Filed 07/01/20 Page 4 of 5 PageID #: 137




      Here, Matthews's attack on the warrant consists solely of his counsel's

unswom contention that "Mr. Matthews denies telling law enforcement that

additional drugs could be found within his apartment" and "disputes the accuracy"

of the statement that officers detected the odor of burnt marijuana in the apartment.

D.I. 26 at 5-6. Mathews has submitted no affidavits or otherwise reliable

statements of witnesses to rebut the challenged statements or call into question the

veracity of the officer who swore to the truthfulness of the statements in the search

warrant affidavit. Accordingly, Matthews has failed to make the substantial

preliminary showing required for a Franks hearing.

      Matthews' s alternative argument that the evidence seized pursuant to the

warrant should be suppressed because the search warrant affidavit contained a

statement obtained in violation of Miranda also fails. "[T]he fruit of the poisonous

tree doctrine does not apply to derivative evidence secured as a result of a

voluntary statement obtained before Miranda warnings are issued." United States

v. DeSumma, 212 F.3d 176, 180-81 (3d Cir. 2001). Thus, evidence "secured as a

result of a non-Mirandized statement ... [is] properly admitted" at trial. Id.

Matthews does not contend that the challenged statements were involuntary.

Accordingly, even assuming the statements were obtained in violation of Miranda,

that failure would not require suppression of the derivative physical evidence

seized at his apartment.

                                          4
 Case 1:19-cr-00135-CFC Document 31 Filed 07/01/20 Page 5 of 5 PageID #: 138




The Post-Arrest Statements Made in The Police Car

      In response to Matthews' s motion, the government represented that it will

not seek to introduce at trial the post-arrest statements Matthews made while

seated in a police car on September 26, 2019. D.I. 29 at 17. Accordingly,

Matthews's motion to suppress those statements is moot.

                                      ****
      For the reasons stated above, the Court will deny Defendant's motion to

suppress (D.1. 26). The Court will issue an Order consistent with this

Memorandum Opinion.




                                         5
